DETAILED ACTION

This office action is in response to the application filed on 6/29/2018.  Claims 15-29 are pending.  Claims 15-29 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 15-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 14/381,847.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that includes “a frame element,” “a support element,” and a “control unit”, and further claims the use of “control data” and a “detection unit.”  With respect to Applicant’s claims 27-29, the patent also discusses determining a state of the unit and “displays maintenance measures”.
Claim 15-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-39 of US Patent 16/067,487.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application, describes an apparatus that includes, inter alia, “an analyzing unit,” and “a sensor,” which determines “vibrations, movement, and/or sound” and which determine “a physiological parameter.”  With respect to Applicant’s claims 26, the co-pending application also claims using a low-pass filter or a bandpass filter for signal processing.
Claim 15-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-43 of US Patent 16/067,487.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 29 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “to determine a malfunction and/or an overload and/or a non-load.”  However the system cannot simultaneously be in an overload condition and in a non-load condition.  The use of “and/or” renders this claim indefinite.  Appropriate correction is required. 

In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-24 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,595,023 to Bonnet.
Claim 15.  
Claim 16.  The piece of sleeping or reclining furniture of claim 15, wherein the decoupled section is a plate-shaped part of the support element (Bonnet, Fig. 5 in which sensor is attached to plate #45).
Claim 17.  The piece of sleeping or reclining furniture of claim 16, wherein the plate-shaped part is a middle part of the support element (Bonnet, Figs. 4 and 6).
Claim 18.  The piece of sleeping or reclining furniture of claim 16, further comprising a frame or framework having an elastic element, said plate-shaped part being mounted on the elastic element (Bonnet, Figs. 4 and 6 teaches metal straps for transmitting vibrations to the sensor, which are considered to be elastic elements, and which are seen at #’s 38 and 56).
Claim 19.  The piece of sleeping or reclining furniture of claim 15, wherein the decoupled section is divided by a cut from a plate-shaped part of the support element (cuts can be seen in Bonnet Figs. 4 and 6; cuts are the void region between metal strips #’s 38 or 56).
Claim 20.  The piece of sleeping or reclining furniture of claim 19, wherein the plate-shaped part of the support element is a middle part, a back part, or a leg part of the support element (Bonnet, Figs. 4 and 6).
Claim 21.  The piece of sleeping or reclining furniture of claim 19, wherein the decoupled section is surrounded by a plurality of cuts which are separated from each other by webs, said decoupled section being connected with the plate-shaped part by the webs (Bonnet, Figs. 4 and 6 teaches metal straps for transmitting vibrations to the sensor, which are considered to be webs, and which are seen at #’s 38 and 56).
Claim 22.  The piece of sleeping or reclining furniture of claim 19, wherein the decoupled section is surrounded by a circumferential cut, and further comprising a holding element configured to connect the decoupled section with the plate-shaped part (Bonnet, Figs. 4 #34 teaches an opening #34 which is considered to be a circumferential cut; Bonnet, Figs. 6 teaches a similar opening, unlabeled, which is considered to be a circumferential cut; Bonnet 
Claim 23.  The piece of sleeping or reclining furniture of claim 15, further comprising an evaluation unit connectable to the sensor and configured to process and evaluate a signal generated by the sensor and to detect a physiological parameter of a person using the sleeping or reclining furniture (Bonnet, column 3, lines 55-60 teaches a signal processor).
Claim 24.  The piece of sleeping or reclining furniture of claim 23, wherein the detected physiological parameter is a heart rate, a respiratory rate, a movement behavior or a snoring behavior of the person (Bonnet, column 1, lines 10-15).
Claims 15-21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,281,433 to Riley et al. (“Riley”).
Claim 15.  A piece of sleeping or reclining furniture (Riley, Fig. 8), comprising: a support element (Riley, Fig. 8, #56) configured to apply a padding or a mattress (Riley discusses the use of a mattress throughout the disclosure); and a sensor (Riley, Fig. 8, #68a) configured to detect vibration, movement, and/or sound (Riley column 15, lines 15-30 teaches detecting “mechanical forces or pressure changes” and further discusses “acoustic waveguides”), said sensor arranged at a section of the support element which section is decoupled from a further section of the support element or of the sleeping or reclining furniture (“decoupled” is interpreted in light of Applicant’s specification, specifically paragraphs [0009]-[0012] which describe that the decoupled section is connected to, but not integrally formed with, the surrounding bed frame; see at least Riley Fig. 6 in which sensor is attached to a panel, unlabeled, which is separate from frame #58, but attached via connectors #100).
Claim 16.  The piece of sleeping or reclining furniture of claim 15, wherein the decoupled section is a plate-shaped part of the support element (Riley Fig. 6 in which sensor is attached to an unlabeled panel or plate, which is attached to frame #58) 
Claim 17.  The piece of sleeping or reclining furniture of claim 16, wherein the plate-shaped part is a middle part of the support element (Riley, Figs. 5, 8, 10-12, and 17-19).
Claim 18.  The piece of sleeping or reclining furniture of claim 16, further comprising a frame or framework having an elastic element, said plate-shaped part being mounted on the elastic element (Riley, Fig. 11 teaches metal straps for transmitting vibrations to the sensor, which are considered to be elastic elements, and which are seen at #’s 410 and 412).
Claim 19.  The piece of sleeping or reclining furniture of claim 15, wherein the decoupled section is divided by a cut from a plate-shaped part of the support element (cuts can be seen in Riley Figs. 11; cuts are the void region adjacent to metal strips #’s 410 and 412).
Claim 20.  The piece of sleeping or reclining furniture of claim 19, wherein the plate-shaped part of the support element is a middle part, a back part, or a leg part of the support element (Riley, see at least Fig. 5).
Claim 21.  The piece of sleeping or reclining furniture of claim 19, wherein the decoupled section is surrounded by a plurality of cuts which are separated from each other by webs, said decoupled section being connected with the plate-shaped part by the webs (Riley, Fig. 11 teaches metal straps for transmitting vibrations to the sensor, which are considered to be webs, and which are seen at #’s 410 and 412).
Claim 23.  The piece of sleeping or reclining furniture of claim 15, further comprising an evaluation unit (Riley teaches logic module #96) connectable to the sensor and configured to process and evaluate a signal generated by the sensor and to detect a physiological parameter of a person using the sleeping or reclining furniture (Riley, column 9, line 37 through column 10, line 6).
Claim 24.  
Claim 25.  The piece of sleeping or reclining furniture of claim 23, wherein the evaluation unit includes a filter for signal processing (Riley, column 15, lines 4-24).
Claim 26.  The piece of sleeping or reclining furniture of claim 25, wherein, the filter is a low-pass filter or a bandpass filter (the disclosure of Riley incorporates US Patent 7,314,451 by Reference; US Patent 7,314,451 teaches the use of a low-pass filter or a bandpass filter in column 43, lines 25-26).
Claim 27.  The piece of sleeping or reclining furniture of claim 23, further comprising an electromotive furniture drive including adjusting drives for adjusting furniture parts (Riley teaches actuators in Fig. 9, #’s 248c, d, and e, for adjusting furniture parts); and a control device configured to control the adjusting drives (Riley teaches a controller beginning in column 9, line 37; also see Fig. 4; Riley’s controller “can be used to control other functions of the bed (such as the bed height and movement and articulation)”, see column 10, lines 65-66), said evaluation unit (Riley teaches logic module #96) being coupled to the control device or integrated into the control device (Riley teaches logic module #96 being attached to controller in Fig. 4).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,281,433 to Riley et al. (“Riley”) in view of US Patent Application Publication 2008/0140349 to Behera et al. (“Behera”).
Claim 28.  The piece of sleeping or reclining furniture of claim 27, wherein the evaluation unit is configured to detect and evaluate vibration and movement that occur when at least one of the adjustment drives is actuated (Riley is directed toward detecting vibrations and physiological information about a patient; Riley does not detect and evaluate vibration caused by movement of the mechanisms of the bed itself; however detecting vibrations of mechanical equipment is well known, as is taught by Behera in paragraph [0017] for the motivation provided by Behera in paragraph [0003], that being to evaluate the health of key components of the equipment and to do preventative maintenance in order to prevent revenue loss caused by equipment failure; furthermore, providing these evaluation capabilities taught by Behera would have simply been using a technique known work in one field of endeavor to prompt variations of it for use in a different one based on market forces).
Claim 29.  The piece of sleeping or reclining furniture of claim 27, wherein the evaluation unit is configured to determine a malfunction and/or an overload and/or a non-load of at least one of the adjusting drives during operation (Behera, paragraph [0017]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673